648 S.E.2d 204 (2007)
Bryan Heath BAKER and wife, Susan D. Baker; Tammy L. Hepler individually and as Administratrix of the Estate of John Andrew Hepler III; Steven P. Vanderhoof; Margaret F. Lindsey; and Walter E. Sudderth
v.
CHARLOTTE MOTOR SPEEDWAY, INC. doing business as Lowe's Motor Speedway, and
Tindall Corporation, formerly Tindall Concrete Products, Inc.
No. 642P06.
Supreme Court of North Carolina.
June 27, 2007.
Rebecca C. Blount, for Walter Sudderth.
Reid Phillips, Robert J. King, III, Greensboro, for Tindall Corporation.
David N. Allen, Lori R. Keeton, Charlotte, for Charlotte Motor Speedway.
Prior report: 361 N.C. 425, 636 S.E.2d 829.

ORDER
Upon consideration of the petition filed on the 27th day of December 2006 by Plaintiff (Walter E. Sudderth) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*205 "Denied by order of the Court in conference, this the 27th day of June 2007."
MARTIN, J., recused.